Title: The Committee for Foreign Affairs to the American Commissioners, 16 April 1778: résumé
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<York, April 16, 1778: Congress today empowered William Bingham to draw on you for a maximum of 100,000 livres, so that he may discharge debts incurred for the United States. He will forward American newspapers with this letter, explain why he should turn to you even though we have goods ready for export, and tell you that we are most anxious for word from you.>
